Title: To James Madison from Tobias Lear, 24 August 1801 (Abstract)
From: Lear, Tobias
To: Madison, James


24 August 1801, Cap Français. No. 8. Encloses letter from Toussaint revealing plans to move seat of government to Port Républicain, to which Lear replied that he would ask for the president’s decision on his own place of permanent residence. Since Toussaint’s letter was the first indication of his having changed his determination to move to Gonaïves, Lear will take no steps until the seat of government is actually established, although he will travel “by way of an excursion” anywhere on the island that public business requires. Requests either explicit instructions or written permission to act according to his own judgment. Has received message from Robert Ritchie, U.S. consul at Port Républicain, that he soon will sail home for two months. Also reports rumors that Ritchie will be replaced. Believes that Ritchie should have taken formal leave of Toussaint, who “had heard of” Ritchie’s departure. Encloses copy of letter just received from British agent Corbet; passports accompanying it have Corbet’s and Toussaint’s signatures. Will deliver them to vessels on the principle mentioned in former letters.
 

   RC and enclosures (DNA: RG 59, CD, Cap Haitien, vol. 3); FC (ibid.). RC 3 pp. FC docketed by Lear, with his notation: “sent by the Schooner Eleanor Capt. Wickham via Baltimore.” Duplicate copy (ibid.) docketed by Wagner as received 18 Sept. Enclosures are copies of Toussaint to Lear, 21 Aug. 1801 (2 pp.; in French), and Edward Corbet to Lear, 16 Aug. 1801 (2 pp.).


   A full transcription of this document has been added to the digital edition.
